Citation Nr: 1115091	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  10-12 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of renal cell carcinoma, status post-radical right nephrectomy, to include as due to exposure to Agent Orange and/or other contaminates. 

2.  Entitlement to service connection for eczema (originally claimed as a skin disorder), to include as due to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1966 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO), which, in pertinent part, denied the benefits sought on appeal. 

In August 2010, the Veteran testified before the undersigned during a videoconference hearing.  During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for residuals of renal cell carcinoma and a skin disorder, identified as eczema.  He asserts that his disorders are related to his exposure to herbicides, including Agent Orange, while he was stationed in Vietnam.  The Veteran also argues that his renal cell carcinoma is alternatively the result of drinking contaminated water while he was stationed at Camp Lejeune.  As is explained below, the Board finds that additional development is necessary prior to adjudication of these claims.  

Initially, the Board notes that the Veteran's exposure to Agent Orange is presumed.  The Veteran's service records shows that he was stationed in the Republic of Vietnam for one year, and that he was a recipient of the Vietnam Service Medal and Vietnam Campaign Medal.  As he served in the Republic of Vietnam during the Vietnam War, the Veteran's exposure to Agent Orange is presumed.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

In addition, the record reflects that the Veteran was potentially exposed to contaminated drinking water while he was stationed at Camp Lejeune from 1966 to 1967 and in 1969.   An official Department of Navy correspondence dated in November 2008 concedes the potential exposure to contaminated drinking of individuals who lived or worked at Camp Lejeune between 1957 and 1987.  The correspondence references a website that contains further information about on-going scientific studies about the health concerns associated with individuals who were exposed to the contaminated drinking water at Camp Lejeune.  The contaminants have been identified as perchloroethylene (PCE), trichloroethylene (TCE), vinyl chloride, benezene, trans-1, and 2-dichloroethylene (DCE), and the associated health concerns include kidney cancer.  

The Veteran has not yet been afforded VA examinations in conjunction with his claims for service connection.  The Veteran has been diagnosed with renal cell carcinoma, status post-radical nephrectomy and eczema.  He asserts that his renal cell carcinoma and skin disorder (eczema) are related to his inservice exposure to herbicide agents.  Additionally, the record contains a November 2008 medical statement from the Veteran's treating VA physician, in which the VA physician indicates that there is a connection between the Veteran's diagnosed renal cell carcinoma and eczema and his exposure to herbicides (Dioxin Agent).  

The Veteran also argues that his renal cell carcinoma stems from his consumption of contaminated drinking water while he was stationed at Camp Lejeune.  The on-going studies by the Agency for Toxic Substances and Disease Registry (ATSDR) show a correlation between exposure to PCE, TCE, benezene, and vindyl chloride and carcinomas.  

Here, the Veteran has been diagnosed with renal cell carcinoma and eczema.  Given the fact that the Veteran's treating VA physician has indicated the Veteran's current disorders may be linked to his inservice exposure to herbicide and the fact that there are scientific studies indicating a correlation between carcinomas and the contaminated drinking water at Camp Lejeune, a remand is needed to provide the Veteran with VA examinations in conjunction with his claims.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran should be afforded a VA skin examination to determine the nature and likley etiology of any skin disorder, including the currently identified eczema.  The examiner should be asked to comment on the November 2008 medical statement and the Veteran's statement that he has experienced skin problems since he left Vietnam. 

The Veteran should also be provided with a VA examination to obtain a medical opinion on whether his renal cell carcinoma is etiologically related to any aspect of his period of service, to include either his exposure to Agent Orange or to contaminated drinking water.  The examiner should be asked to comment on the November 2008 medical statement, as well as the Veteran's assertions that renal cell carcinoma stems from his exposure to toxins in the contaminated drinking water while he was stationed at Camp Lejeune. 

Prior to any examination, the RO/AMC should seek the Veteran's assistance in obtaining any outstanding pertinent medical treatment records.  If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and indicating why such attempts were not fully successful. 


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should seek the Veteran's assistance in obtaining any outstanding pertinent medical treatment records.  

If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and indicating why such attempts were not fully successful.

2.  After all the available records have been obtained, the RO/AMC should schedule the Veteran for a VA skin examination, with the appropriate specialist, to identify the nature and likely etiology of the Veteran's skin disorder.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report. 

After reviewing of the claims file and the examination report, the examiner should identify the Veteran's current skin disorder, and then provide an opinion as to whether it is at least as likely as not that any such disorder: (a) had its onset during service; (b) was manifested to a compensable degree during the first post-service year; or (c) is otherwise related to any aspect of the Veteran's period of service (including exposure to Agent Orange).  In doing so, the examiner is asked to comment on the findings in the November 2008 medical statement as well as the Veteran's reported history of his skin problems. 
The examiner should provide a complete rationale for any opinion provided.  If the examiner determines that it is not feasible to respond to any of the inquiries below, the examiner should explain why it is not feasible to respond.

3.  After all the available records have been obtained, the RO/AMC should schedule the Veteran for a VA examination, with the appropriate specialist, to identify the likely etiology of the Veteran's renal cell carcinoma, status post-radical nephrectomy.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report. 

After reviewing of the claims file and the examination report, the examiner should provide a medical opinion as to whether it is at least as likely as not that the Veteran's renal cell carcinoma, status post-radical nephrectomy: (a) had its onset during service; or (b) is related to any aspect of his period of service (including exposure to herbicides or contaminated drinking water).  Any medical opinion provided should include an analysis as to the likelihood that the level of exposure to toxins from contaminated drinking water at Camp Lejeune could cause or aggravate the Veteran's renal cell carcinoma.  The examiner should also comment on the findings in the November 2008 medical statement and any other relevant medical evidence. 

The examiner should provide a complete rationale for any opinion provided.  If the examiner determines that it is not feasible to respond to any of the inquiries below, the examiner should explain why it is not feasible to respond.

4.  If any benefit sought on appeal remains denied, the RO/AMC must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations and affords them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



